Citation Nr: 1303142	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  95-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than anxiety disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by neck pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by hand numbness, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by loss of memory, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by poor circulation and a blood condition, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for gastritis.

7.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness.

8.  Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder from October 8, 1991, and in excess of 30 percent from January 11, 2007.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

A private psychiatrist


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to January 1984, and from December 1990 to September 1991.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, denied service connection for a psychiatric disability.  In November 1996, the Board remanded the matter to the RO for additional evidentiary development.  

While the matter was in remand status, the appellant submitted additional claims.  In a May 2000 rating decision, the RO, inter alia, denied service connection for disabilities manifested by neck pain, hand numbness, loss of memory, poor circulation and a blood condition, to include as due to an undiagnosed illness.

In September 2003, the Board, inter alia, remanded the claim of entitlement to service connection for a psychiatric disability, including PTSD, as well as the claims of entitlement to service connection for neck pain, hand numbness, loss of memory, poor circulation and a blood condition, to include as due to an undiagnosed illness, to the RO for additional evidentiary development.  

In a May 2007 decision, the Board, inter alia, granted service connection for an anxiety disorder.  The Board also denied service connection for PTSD, schizophrenia, adjustment disorder, borderline personality disorder, and dysthymic disorder; cervical sprain and disc herniation, as well as neck pain due to an undiagnosed illness; carpal tunnel syndrome as well as hand numbness due to an undiagnosed illness; loss of memory, including as due to an undiagnosed illness; and poor circulation and a blood condition, including as due to an undiagnosed illness.  

The appellant appealed the Board's May 2007 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2008, while the matter was pending before the Court, the appellant's then-attorney and a representative of VA's Office of General Counsel filed a joint motion for partial remand.  In a July 2008 order, the Court granted the parties' motion and remanded that portion of the Board's May 2007 decision which "denied service connection for:  (1) an acquired psychiatric disability other than an anxiety disorder; (2) neck pain; (3) hand numbness; (4) loss of memory; and (5) poor circulation and a blood disorder, to include all as due to an undiagnosed illness."  In September 2008, the Board remanded the matter to the RO for compliance with the terms of the June 2008 joint motion for partial remand.  

While the appellant's case was pending before the Court, he continued to pursue additional claims at the RO.  

In a July 2007 rating decision, the RO effectuated the Board's May 2007 decision awarding service connection for anxiety disorder.  The RO assigned an initial 10 percent disability rating, effective October 8, 1991.  In a September 2007 rating decision, the RO denied service connection for gastritis as well as a disability manifested by muscle and joint pain, claimed as due to an undiagnosed illness.  The appellant appealed the RO's determinations.  

The Board notes that the appellant was previously represented by Kathy A. Lieberman, Esq., with respect to several of his claims.  In February 2012, however, the appellant revoked the power of attorney in favor of Ms. Lieberman and duly appointed his current representative.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in February 2012.  

For the reasons set forth below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the June 2008 joint motion for partial remand discussed above, the parties agreed that a remand of the appeal was required, in part, because VA had failed to comply with the appellant's request for a Board hearing.  In a July 2008 order, the Court granted the parties' motion and remanded the matter to the Board.  

In September 2008, the Board remanded the matter to the RO for compliance with the terms of the June 2008 joint motion for partial remand, to include affording the appellant the opportunity to attend a Board hearing in conformance with his request.

The record on appeal shows that in August 2011, the RO sent the appellant a letter advising him that he had been placed on the list of persons wanting to appear at the RO for a Board hearing.  He was also given the option of electing a Board videoconference hearing, a Board hearing in Washington, DC, or withdrawing his hearing request.  

The following month, the appellant responded that he still wished to attend a Board hearing at the RO.  A review of the record contains no indication that the appellant has withdrawn his hearing request since that time.  Inexplicably, however, the appellant has still not yet been afforded his requested Board hearing.  

The Board emphasizes that a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  As Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2012).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2012).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


